NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4094-16T4

PAUL A. MITCHELL and MALIKA
HAYNESWORTH,

        Plaintiffs-Respondents,

v.

MICHAEL GRAINGER, CITY OF
NEWARK and/or NEWARK POLICE
DEPARTMENT,

     Defendants-Appellants.
_________________________________

              Argued telephonically November             1,   2017    –
              Decided November 16, 2017

              Before Judges Sabatino and Rose.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-7440-
              16.

              Handel T. Destinvil argued the cause for
              appellants (Kenyatta K. Stewart, Acting
              Corporation   Counsel,  City   of   Newark-
              Department of Law, attorney; Mr. Destinvil,
              on the briefs).

              Andrew J. Calcagno argued the cause for
              respondents (Calcagno & Associates, LLC,
              attorneys; Michael J. Chelland, on the brief).

PER CURIAM
     Defendants Michael Grainger and City of Newark appeal from a

March 3, 2017 Law Division order denying their motion to dismiss

the complaint filed by plaintiffs Paul A. Mitchell and Malika

Haynesworth, and an April 13, 2017 order denying their motion for

reconsideration of the March 3, 2017 order.   In both rulings, the

trial court did not sufficiently "find the facts and state its

conclusions of law" as required by Rule 1:7-4(a). For that reason,

and also because of the limited nature of the record, we vacate

the orders and remand this matter to the trial court for further

proceedings.

     The record on appeal discloses the following minimal facts

and procedural history.   On October 30, 2014, when walking in the

intersection near Norfolk and Orange Streets, plaintiffs were

struck by a City of Newark police vehicle operated by Michael

Grainger.   On November 26, 2014, plaintiffs each filed a notice

of tort claim setting forth a general description of the accident

and a limited summary of their injuries.      On December 2, 2014,

defendants advised plaintiffs that the notices of claim were

incomplete, that is, they were missing authorizations for medical

releases, photographs, itemized medical bills and records, and

automobile insurance information.    The record on appeal indicates




                                 2                          A-4094-16T4
plaintiffs   did   not     respond    to   defendants'    December   2,       2014

correspondence.1

      On February 13, 2017, defendants filed a motion to dismiss

plaintiffs' complaint with prejudice for failure to comply with

the notice provision of the Tort Claims Act pursuant to Rule 4:6-

2(e), N.J.S.A. 59:8-4(d) and N.J.S.A. 59:8-6.             In support of their

motion, defendants provided the motion judge with a copy of the

City of Newark's specialized claim form, pursuant to N.J.S.A.

59:8-6, requiring plaintiffs to provide to defendants, "itemized

bills and records" and signed HIPPA authorizations, and proof that

plaintiffs had not complied with these requirements.

      The trial court denied the purportedly unopposed motion on

the   papers.2   Without    finding    any   facts   or    making   any     legal




1
  During oral argument before us, plaintiffs' counsel represented
his office forwarded to defendants "a HIPPA release form," and
records from St. Michael's Hospital and "Clinton Chiropractic"
after they filed their respective notices of claim but prior to
filing the instant lawsuit. These documents were not provided in
defendants' appendix; plaintiffs did not file an appendix.
2
  The order indicates the motion was unopposed. However, during
oral argument before us, defendants stated they initially filed a
motion to dismiss the complaint solely on behalf of the City of
Newark. Plaintiffs opposed that motion. Defendants withdrew the
motion and then refiled to add defendant Michael Grainger.
Defendants acknowledge, therefore, that the instant motion was
opposed at least initially.    However, defendants' merits brief
claims plaintiffs "made no argument in opposition that their
failure to comply with the requirements of the City's specialized

                                       3                                  A-4094-16T4
conclusions, the court denied the motion, entering an order with

the following notation:

            Plaintiff has substantially complied with the
            requirements of N.J.S.A. 59:8-4. See Guerrero
            v. Newark, 216 N.J. Super. 66 (App. Div.
            1987).

      On    March    27,     2017,   defendants    filed     a     motion   for

reconsideration of the court's March 3, 2017 order.                 Plaintiffs

opposed the motion.        In their supporting brief, defendants argued

that the basis of their motion to dismiss was failure to comply

with the specialized notice provisions pursuant to N.J.S.A. 59:8-

6, and not N.J.S.A. 59:8-4.

      On April 13, 2017, the court decided defendants' motion for

reconsideration on the papers, entering an order with the following

notation:

            Moving party has failed to meet their burden
            pursuant to R. 4:49-2 of presenting sufficient
            evidence       to       warrant       granting
            [r]econsideration and [d]efendants' arguments
            as to N.J.S.A. 59:8-6 were without sufficient
            facts to have granted the requested relief.

      On appeal, defendant argues the motion judge did not cite to

any   caselaw,      nor    provide   "guidance    as   to   what    additional

information . . . was necessary to sufficiently prove [p]laintiffs'



claim form . . . constituted substantial compliance with N.J.S.A.
59:8-6."


                                       4                               A-4094-16T4
failure to provide additional information sought by the City's

specialized claim form."

     Rule 1:7-4 mandates that a trial court, "by an opinion or

memorandum decision, either written or oral, find the facts and

state its conclusions of law thereon . . . on every motion decided

by a written order that is appealable as of right[.]"             The trial

court must clearly state its factual findings and correlate them

with relevant legal conclusions so the parties and appellate courts

may be informed of the rationale underlying the decision.                Monte

v. Monte, 212 N.J. Super. 557, 564-65 (App. Div. 1986).                "In the

absence of [adequate] reasons, we are left to conjecture as to

what the judge may have had in mind."          Salch v. Salch, 240 N.J.

Super. 441, 443 (App. Div. 1990).

     Furthermore, such an omission "imparts to the process an air

of capriciousness that does little to foster confidence in the

judicial   system."      Twp.   of   Parsippany-Troy      Hills   v.    Lisbon

Contractors, Inc., 303 N.J. Super. 362, 367 (App. Div.), certif.

denied, 152 N.J. 187 (1997).          The “[f]ailure to make explicit

findings   and   clear   statements      of   reasoning    ‘constitutes        a

disservice to the litigants, the attorneys, and the appellate

court.'"   Gnall v. Gnall, 222 N.J. 414, 428 (2015) (quoting Curtis

v. Finneran, 83 N.J. 563, 569-70 (1980)).



                                     5                                 A-4094-16T4
      Here, although the trial court made a conclusory written

finding   of   plaintiffs'      "substantial      compliance,"    it    did   not

explain why it reached that conclusion, given the City of Newark's

assertion that the necessary medical information had not been

furnished.      The sparse record on appeal is not particularly

enlightening.          For   these   reasons,    the   order   dismissing     the

complaint in the case before us must be vacated.

      Neither the parties nor the trial court should construe our

observations as requiring the trial court to merely make findings

of fact and conclusions of law on remand.              Nor do we mean to imply

how defendants' motion should be decided.                We suggest only that

the trial court has broad discretion on remand.

      For example, if the full documentary record presented before

the   trial    court    is   inadequate     to   resolve   whether     plaintiff

satisfied defendant's specialized notice of claim, then the court

should permit oral argument and, if necessary, conduct a plenary

hearing, thereafter. However, if the court determines the existing

record in the trial court is adequate to dispose of defendants'

motion, then it should issue an opinion that cites the appropriate

standard of review and sets forth more amplified findings of fact

and conclusions of law.




                                        6                                A-4094-16T4
     On remand, the trial court should conduct a status conference

with counsel within thirty days to discuss and decide whether the

motion record should be supplemented and, if so, whether a hearing

is necessary.   The parties shall then proceed accordingly.

     The March 3, 2017 order dismissing the complaint, and the

April 13, 2017 order denying reconsideration of the March 3, 2017

order, are therefore vacated and this matter is remanded for

further proceedings consistent with this opinion. We do not retain

jurisdiction.




                                 7                            A-4094-16T4